Citation Nr: 9924535	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1956, with subsequent service in the reserves to include 
periods of inactive duty training in April and May 1990. 

The veteran filed a claim in June 1992 for service connection 
for a heart problem.  This appeal arises from the December 
1992 rating decision from the New York, New York Regional 
Office (RO) that denied the veteran's claim for service 
connection for a cardiovascular disability.  A Notice of 
Disagreement was filed in January 1993 with a request for a 
hearing.  A Statement of the Case was issued in April 1993.  
A hearing at the RO before a local hearing officer was held 
in June 1993.  The hearing was considered as the veteran's 
substantive appeal.  An RO hearing was also held in June 1998 
pursuant to a December 1997 request.

This case was remanded in October 1996 for further 
development.  The case was thereafter returned to the Board.

By rating action dated in February 1999, service connection 
was denied for PTSD and a knee condition.  The veteran was 
notified of this action and of his appellate rights.  No 
subsequent correspondence concerning these issues has been 
received from the veteran or his representative.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's reserve service on April 28, 1990 and on 
May 1, 1990 was inactive duty training as certified by the 
service department.

3.  The cardiovascular problems treated during inactive duty 
training on April 28, 1990 and May 1, 1990 are not 
attributable to an injury.


CONCLUSION OF LAW

The claim for service connection for cardiovascular disease 
based on inactive duty for training in April and May 1990 is 
without legal merit.  38 U.S.C.A. §§  101(24), 1131 (West 
1991); 38 C.F.R. §§ 3.6 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in August 1952, no 
history of heart trouble was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  The 
veteran's blood pressure was 138/80.  

On a service processing examination later in August 1952, no 
history of heart trouble was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  

On a separation examination in August 1956, no history of 
heart trouble was reported.  On examination, the veteran's 
heart was clinically evaluated as normal.  The veteran's 
blood pressure was 120/70.

On an Air Force Reserve examination in October 1974, no 
history of heart trouble was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  The 
veteran's blood pressure was 158/100 on a first reading and 
138/84 on a second reading.  High blood pressure was noted.  

On a periodical reserve service examination in August 1976, 
no history of heart trouble was reported. 

In March 1977, while in the reserves, the veteran had been 
admitted with a differential diagnosis of "FUO; rule out 
hepatitis".  However, his current diagnosis had been change 
to "'Staph Septicemia Endocarditis".  

On a periodical reserve service examination in June 1977, the 
veteran's heart was clinically evaluated as normal.  An 
electrocardiogram (ECG or EKG) was within normal limits.  The 
veteran's blood pressure was 120/80 sitting, and 124/76 
standing.  

On a periodical reserve service examination in May 1978, no 
history of heart trouble was reported.

On an annual reserve service examination in July 1979, no 
history of heart trouble was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  An EKG 
was normal.  The veteran's blood pressure was 158/100 
sitting, 152/100 recumbent, and 160/102 standing.  

On an annual reserve service examination in January 1980, no 
history of heart trouble was reported. 

On a periodical reserve service examination in November 1980, 
no history of heart trouble was reported. 

On an annual reserve service examination in September 1981, 
no history of heart trouble was reported.

On a periodic reserve service examination in March 1982, no 
history of heart trouble was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  An EKG 
was within normal limits.  The veteran's blood pressure was 
125/85 sitting, and 124/82 standing.  

On a reenlistment examination in September 1983, no history 
of heart trouble was reported. 

A May 1985 physical examination, while the veteran was in the 
reserves, was within normal limits.  The veteran's blood 
pressure was 140/90.  

On a periodic reserve service examination in March 1986, no 
history of heart trouble was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  An EKG 
was within normal limits.  The veteran's blood pressure was 
145/95.  The diagnoses included hypertension.  

Two days later in March 1986, the veteran's blood pressure 
was 150/100.  

In April 1986, the veteran's blood pressure was 150/100.  

In June 1986, it was noted that the veteran was advised to 
see his family physician because of elevated blood pressure 
readings.  In July 1986, it was noted that the veteran had 
seen his family physician.  Blood pressure as recorded by the 
family physician was 150/100.  The physician recommended that 
Tenormin be increased.

On a periodical reserve service examination in March 1990, no 
history of heart trouble was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  An EKG 
was normal.  The veteran's blood pressure was 164/110; a 
repeat reading was 140/95.  The veteran denied being on 
medication for high blood pressure.   

A Line of Duty Determination report from April 28, 1990 shows 
that while in the reserves, the veteran was participating in 
training at a litter obstacle course.  While performing a 
four man carry with a patient on a stretcher, on the first 
lift, the veteran started profusely sweating and showed signs 
of fatigue.  After being examined by a nurse and an EMT, it 
was found that the veteran was experiencing palpitation, an 
irregular heart rate, and elevated blood pressure.  The 
veteran was taken to a hospital.  A line of duty finding was 
made.  

A May 1, 1990 billing abstract shows discharge/billing 
diagnoses included old myocardial infarct.  Other diagnoses 
included benign hypertension.

On a May 24, 1990 Line of Duty Determination Report it was 
noted that the veteran was with the reserves and was not 
assigned to an active duty unit for training when, on April 
28, 1990, the veteran suffered profuse sweating and irregular 
heart beats.  He was on two consecutive UTA's (4 days 
duration).  He was lifting a litter at the time.  This was a 
scheduled, controlled training event.  The veteran was 
examined, and it was recommended that he be sent to a 
hospital.  The hospital admitted him, conducted tests, and 
held him for observation until May 2, 1990.  This was the 
last day of the four day UTA.  He was released clear of any 
immediate physical illness.  The proximate cause of the 
veteran's disease or injury was unknown.  Possible conditions 
could have been personal past illness or being out of proper 
physical condition to participate in strenuous activity.  

On a June 16, 1990 service notation, it was reported that the 
veteran was hospitalized for acute onset of incapacitating 
symptoms while performing military duties on April 28, 1990.  
There was no medical evidence provided that the veteran 
suffered from a preexisting cariac [sic] problem.  Therefore, 
good medical judgment would indicate that this illness was 
not related to any preexisting condition and that appropriate 
care was rendered as indicated.  

A Reserve Medical Certificate from July 31, 1990 shows that 
the veteran was disabled from April 29, 1990 to May 1, 1990.  
The disability was considered to be an injury and was noted 
as incurred during active duty.  The diagnoses included 
palpitation and irregular heart rate and elevated blood 
pressure.  

A June 1990 notation from Charles Traube, M.D., indicates 
that the veteran was a patient of his and had a holter 
monitor and an echocardiogram.  He could participate in 
military activities.  

In October 1990, the veteran was evaluated for restricted 
world wide military duty.  A Holter Monitor showed occasional 
PVC's.  The stress test was normal.  There was no evidence of 
possible myocardial infarction by history.  

A January 1991 note from Dr. Traube shows that the veteran 
was examined for hypertension.  

A February 1991 notation indicates that the results of a 2D 
and Dopper echocardiogram and a 24 hour Holter Monitor 
obtained on 22 May 1990 were essentially normal.  A stress 
exercise test performed on July 2, 1990 was negative for 
ischemic heart disease but revealed poor exercise tolerance.  
There was no objective clinical evidence of a previous 
myocardial infarction.  

In a February 1991 report, Dr. Traube indicated that the 
veteran had a probable prior heart attack.  Accompanying the 
report was a record of a May 1990 Holter Monitor that showed 
normal sinus rhythm with occasional unifocal PVCs.  In 
addition, the veteran was noted to have a rare episode of 
accelerated idioventricular rhythm.  Additionally 
accompanying the report was a July 1990 record of a Graded 
Multistage Treadmill Stress Test.  The clinical diagnoses 
included arteriosclerotic heart disease.  No EKG changes were 
noted.  The comment was negative exercise tolerance test to 
heart rate achieved (137).  The test was terminated due to 
fatigue.  The veteran's blood pressure changes were 126/70 to 
150/90 (physiologic).   

In June 1992, the veteran filed a claim for service 
connection for a heart problem.

Received in September 1992 were records from the North Shore 
University Hospital.  A May 1, 1990 discharge summary shows 
that the veteran was seen on April 28, 1990 with complaints 
of profound sweating and weakness.  It was noted that the 
veteran had a history of hypertension and developed profound 
diaphoresis and weakness while exerting himself on the day of 
admission.  He denied chest pain or pressure or shortness of 
breath.  Laboratory data was significant for macrocytic 
anemia and elevated creatinine and EKG suggestive of an old 
inferior wall myocardial infarction.  The veteran was sent to 
the ICU and ruled out for myocardial infarction with three 
negative MB enzymes sent.  On examination, the veteran's 
blood pressure was 134/85.  The heart had regular rate and 
rhythm, normal S1, S2, and no clicks, murmurs or rubs.  PMI 
was not displaced.  The diagnoses included rule out 
myocardial infarction negative. 

An April 1991 echocardiogram report done for Dr. Traube 
includes an impression of mildly dilated aortic root; aortic 
valve appeared to be bicuspid; and left ventricular 
hypertrophy with normal systolic function.  The Doppler 
impressions included narrow, early systolic jet of 1+ mitral 
regurgitation; reversal of the E to A ration, this may have 
represented decreased left ventricular compliance; and trace 
tricuspid regurgitation, this may not be clinically 
significant.  

A notation from the National Personnel Record Center (NPRC) 
from July 1992 indicates that the were no medical records for 
the veteran on file.  Fire related service was noted.   

On a VA examination in October 1992, the veteran had no chest 
pain and no shortness of breath.  The cardiac sounds were 
fairly strong.  There was regular sinus rhythm.  The first 
heart sound was greater than the second heart sound and there 
were no thrills.  The veteran's blood pressure was 130/80.  
The diagnoses included mild hypertension, hypertensive 
arteriosclerotic heart disease borderline, class I, 
cardiomegaly, class 1.  

By rating action of December 1992, service connection for 
cardiovascular disease was denied.  The RO determined that 
the veteran's hypertension and arteriosclerotic heart disease 
were diseases and as such did not qualify for service 
connection under 38 C.F.R. § 3.6.  The current appeal to the 
Board arises from this denial.

In a May 1993 letter, Dr. Traube indicated that the veteran 
was first evaluated by him in May 1990; he had no knowledge 
whatsoever of the veteran having any cardiovascular disease 
prior to that date.

At an RO hearing in June 1993, the veteran testified that he 
was active duty in April or May 1990 when he passed out and 
was hospitalized to rule out whether he had a myocardial 
infarction.  He stated that although he had hypertension, 
this was the first incident regarding a cardiac disability 
that he had.  He stated it was active duty because it was a 
four day exercise rather than a two day weekend drill.  The 
veteran stated he had hypertension about a year after he got 
out of active duty.  

An ANG/USAFR Point Credit Summary shows that for April 28, 
1990 and May 1, 1990, the veteran's duty type was paid 
inactive duty.  

VA outpatient records from June 1996 to November 1975 
indicate that the veteran was treated for hypertension.   

In a September 1997 statement, a soldier who was with the 
veteran on April 28, 1990 indicated that during the training 
exercises, the veteran passed out and collapsed.  It was 
determined that he needed immediate hospital attention.  

In a September 1998 statement, a soldier who was with the 
veteran on April 28, 1990, indicated that during their annual 
four day block training, on April 28, 1990, the veteran 
collapsed and passed out while taking part in a litter team 
carry.  It was determined that he should be taken to a nearby 
hospital.  

In a September 1997 statement, a soldier who was with the 
veteran during the incident that occurred during the latter 
part of April or early May 1990 indicated that they were in 
the midst of a four day block training exercise.  The veteran 
fell ill in the act of carrying a litter.  It was determined 
that the illness required medical treatment.  

At a RO hearing in June 1998, the veteran testified that he 
was in the reserves in April 1990 when he suffered his 
attack.  This was a four day block training and not the usual 
two day inactive duty training exercise.  Prior to this 
incident he had not had any similar episodes.  The veteran 
stated that he had hypertension and first was on medication 
in 1990.  

On a VA examination in August 1998, the veteran's heart had a 
normal sinus rhythm and there were no audible murmurs.  First 
and second heart sounds were good.  The point of maximum 
impulse was in the fifth intercostal space within the mid 
clavicular line.  The veteran's blood pressure sitting was 
142/82 and standing was 170/94.  An EKG was suggestive of 
inferior wall myocardial infarction, age undetermined.  The 
claims file was reviewed and the records indicated that the 
veteran did not have a preexisting heart disability.  The 
only thing one could say was that the preexisting 
hypertension may have been one of many factors in the 
veteran's post service cardiac insult.  

II.  Analysis

The veteran has not contended that cardiovascular disease was 
incurred during his period of active service from August 1952 
to August 1956.  Accordingly, this decision will be limited 
to whether service connected is warranted based on reserve 
service in April and May 1990.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  The term "active military, 
naval, or air service" includes active duty, and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1998).  See Biggins v. Derwinski, 
1 Vet. App. 474, 477-478 (1991).  Duty, other than full-time 
duty, performed by a member of the National Guard of any 
State, is considered to be inactive duty training.  38 C.F.R. 
§ 3.6(d)(4) (1998).

The service department in this case has certified that the 
veteran had inactive duty training on April 28, 1991 and May 
1, 1991.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that only official service department records can establish 
if and when an individual was serving on active duty, active 
duty for training, or inactive duty training."  Cahall v. 
Brown, 7 Vet. App. 232 (1994).  Moreover, even if the 
inactive duty training were over a four day period as alleged 
by the veteran, this would not change the outcome of the 
case.  

Throughout the current appeal, the appellant has asserted 
that his coronary artery disease was incurred in or 
aggravated by his participation in reserve training.  Since 
the incident precipitating the veteran's hospitalization 
occurred during a period of inactive duty training, the 
question of service connection turns on whether his heart 
disease is an "injury" incurred in or aggravated in line of 
duty.  It is also pertinent to note that the presence of a 
myocardial infarction was ruled out by laboratory tests 
during hospitalization in April 1990.  However, even if a 
myocardial infarction did occur at this time, the results in 
this decision would remain the same.

The VA General Counsel indicated in a precedent opinion that 
a myocardial infarction sustained during mandatory heavy 
exertion during inactive duty training, did not constitute an 
"injury" within the meaning of 38 U.S.C. § 101(24), so as 
to establish incurrence of a disability during such duty, or 
aggravation by injury of a preexisting disorder.  VAOPGCPREC 
86-90 (O.G.C. Prec. 86-90).  The General Counsel detailed the 
legislative history of 38 U.S.C. § 101(24), and referenced 
legal precedent which included cases arising under state and 
federal workers' compensation laws.  With respect to 
cardiovascular disease incurred in or aggravated by inactive 
duty training, the General Counsel stated the following:

We acknowledge the Veterans 
Administration's policy of making 
determinations of service connection 
"under a broad and liberal 
interpretation" of the law, 38 C.F.R. § 
3.303(a), but the Agency also has a legal 
obligation to restrict benefit grants to 
those intended by Congress.  We conclude 
that it was the intention of Congress, 
when it defined active service in 38 
U.S.C. § 101(24), to exclude inactive 
duty training during which a member was 
disabled or died due to nontraumatic 
incurrence or aggravation of a disease 
process, and that manifestations of 
cardiovascular disease, such as heart 
attacks of nontraumatic origin, fall 
within the excluded class of disability, 
i.e., do not constitute injuries under 
the statute.

VAOPGCPREC 86-90 at 11 (O.G.C. Prec. 86-90).  VA General 
Counsel opinions are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Furthermore, the U.S. Court of Veterans 
Appeals (Court) upheld the above General Counsel opinion, 
holding that a myocardial infarction was not an injury for 
purposes of service connection for inactive duty training 
reservists.  Brooks v. Brown, 5 Vet. App. 484, 486- 487 
(1993).

The appellant's heart complaints during reserve training were 
manifestations of cardiovascular disease, and therefore did 
not represent an "injury" as provided by the applicable 
criteria.  Therefore, any incurrence or aggravation of the 
appellant's heart condition during inactive duty training may 
not be service-connected.  38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6 (1998); VAOPGCPREC 86-90 (O.G.C. Prec. 86-
90).

Additionally, the veteran had contended that service 
connection was warranted for his cardiovascular disability 
because the April 28, 1990 episode was determined to have 
occurred in the line of duty.  It is true that service 
connection cannot be granted unless disability occurs in the 
line of duty.  That, however, is only one criterion.  In the 
case of inactive duty training, disability must result from 
injury, not disease.

The facts of this case are not in dispute and the application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the claim 
should be denied based on the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

